


Exhibit 10.34

 

[FORM OF PROMISSORY NOTE]

 

EMMAUS MEDICAL, INC.

 

Promissory Note
(Cash Interest With Warrant)
(Two Years)

 

Principal Amount: $ 

 

Date:  

 

 

FOR VALUE RECEIVED, Emmaus Medical, Inc., a Delaware corporation, located at
20725 S. Western Ave., Suite 136, Torrance, CA 90501 (“Borrower”) agrees to pay
to                    (“Lender”), the sum of $     U.S. Dollars (“Principal
Amount”), together with accrued interest thereon at the rate of eleven percent
(11%) per annum, under the following terms and conditions of this Promissory
Note (“Note”).

 

1.                  Terms of Repayment (Balloon Payment): Simple interest at the
rate of eleven percent (11%) per annum will accrue on the outstanding Principal
Amount commencing on the date of this Note until called by Lender, and the
Borrower shall make quarterly payments of interest only, as set forth in
Attachment 1 hereto. The entire unpaid Principal Amount and any accrued interest
thereon shall become immediately due and payable on Lender’s request.

 

2.                  Prepayment: This Note may be prepaid in whole or in part at
any time without premium or penalty. All prepayments shall be in cash, and first
be applied to accrued interest, and then to outstanding Principal Amount.

 

3.                  Place of Payment: All payments due under this Note shall be
sent to the Lender’s address, set forth in Attachment 1, hereto, or at such
other place as the holder of this Note may subsequently designate in writing to
the Borrower.

 

4.                  Warrant: Lender is entitled to the warrant to purchase
             shares. The warrant shall be exercisable within three (3) years of
Loan Date. The warrant share price shall be $1.00.

 

5.                  Acceleration of Debt: If the Borrower fails to make any
payment due under the terms of this Note or seeks relief under the U.S.
Bankruptcy Code, or suffers an involuntary petition in bankruptcy or
receivership that is not vacated within thirty (30) days, the entire balance of
this Note and any interest accrued thereon shall be immediately due and payable
to the holder of this Note.

 

6.                  Modification: No modification or waiver of any of the terms
of this Agreement shall be allowed unless by written agreement signed by the
parties. No waiver of any breach or default hereunder shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.

 

7.                  Assignment: Neither this Note, nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Borrower or by the Lender without the prior
written consent of the other party, except in connection with an assignment in
whole to a successor corporation to Borrower, provided that such successor
corporation acquires all or substantially all of Borrower’s property and assets
and Lender’s rights hereunder are not impaired.

 

8.                  Complete Note: This Note is the complete and exclusive
statement of agreement of the parties with respect to matters in this Note. This
Note replaces and supersedes all prior written or oral agreements or statements
by and among the parties with respect to the matters covered by it. No
representation, statement, condition or warranty not contained in this Note is
binding on the parties.

 

9.                  Severability of Provisions: If any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.

 

10.              Choice of Law: All terms and conditions of this Note shall be
interpreted under the laws of the State of California, United States of America.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this PROMISSORY NOTE to be executed
by a duly authorized officer as of the date first written above.

 

Emmaus Medical, Inc.

 

 

 

 

 

By: 

/s/ Yutaka Niihara

 

Yutaka Niihara MD, MPH

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

Lender’s Name:

 

Lender’s Address:

 

Principal Amount: USD $

 

Quarterly Interest at 11%

Per Annum on Principal Amount: $

 

--------------------------------------------------------------------------------


 

[INFORMATION FOR PURPOSES OF FILING WITH THE SECURITIES AND EXCHANGE COMMISSION]

 

SCHEDULE A

 

NOTEHOLDERS

 

Lender

 

Principal Amount

 

Loan Date

 

No. of Warrant Shares

 

Hideki & Eiko Uehara

 

$

133,333.20

 

2/15/2012

 

37,037

 

 

 

 

 

 

 

 

 

Shigeru Matsuda

 

$

833,335.20

 

2/15/2012

 

231,482

 

 

--------------------------------------------------------------------------------
